DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                       RICARDO GALARRAGA,
                            Appellant,

                                    v.

                         STATE OF FLORIDA,
                              Appellee.

                              No. 4D20-748

                           [August 20, 2020]

   Appeal from order denying rule 3.800 motion in the Circuit Court for
the Seventeenth Circuit, Broward County; John J. Murphy, Judge; L.T.
Case No. 99-003598CF10A.

  Ricardo Galarraga, Cross City, pro se, for appellant.

  No appearance for appellee.

PER CURIAM.

  Affirmed.

GROSS, DAMOORGIAN, and GERBER, JJ., concur.

                          *          *          *

  Not final until disposition of timely filed motion for rehearing.